Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Changhoi Koo (Reg. No. 72819) on 9/6/2022 and 9/9/2022.

The application has been amended as follows:

1.	(Currently Amended) A user equipment (UE) in a wireless communication system, the UE comprising:
a transceiver configured to receive a set of higher layer parameters including configuration information for sidelink synchronization signals and physical sidelink broadcast channel (S-SS/PSBCH) block; and 
a processor operably connected to the transceiver, the processor configured to: 
determine, based on the configuration information for the S-SS/PSBCH block, a number of transmitted S-SS/PSBCH blocks (            
                
                    
                        N
                    
                    
                        S
                        S
                        B
                    
                
            
        ) over a sidelink channel, an offset for the transmitted S-SS/PSBCH blocks (            
                
                    
                        O
                    
                    
                        S
                        S
                        B
                    
                
            
        ), and an interval for each of the transmitted S-SS/PSBCH blocks (            
                
                    
                        D
                    
                    
                        S
                        S
                        B
                    
                
            
        ), and 
determine a set of slots containing the transmitted S-SS/PSBCH blocks within a period for a transmission of the S-SS/PSBCH block, wherein an index of a slot in the set of slots is determined based on             
                
                    
                        O
                    
                    
                        S
                        S
                        B
                    
                
                 
                +
                 
                
                    
                        I
                    
                    
                        S
                        S
                        B
                    
                
                 
                *
                 
                
                    
                        D
                    
                    
                        S
                        S
                        B
                    
                
            
        , where             
                
                    
                        I
                    
                    
                        S
                        S
                        B
                    
                
            
         is an index of the S-SS/PSBCH block with             
                0
                 
                ≤
                 
                
                    
                        I
                    
                    
                        S
                        S
                        B
                    
                
                 
                ≤
                 
                
                    
                        N
                    
                    
                        S
                        S
                        B
                    
                
                 
                –
                 
                1
            
        . 

2.	(Currently Amended) The UE of Claim 1, wherein: 
the configuration information for the S-SS/PSBCH block further includes a frequency location of the transmitted S-SS/PSBCH blocks; and 
the frequency location of the transmitted S-SS/PSBCH blocks corresponds to a subcarrier with an index 66 in the S-SS/PSBCH block. 

3.	(Original) The UE of Claim 1, wherein: 
the configuration information for the S-SS/PSBCH block further includes information for a sidelink bandwidth part (SL BWP); and 
the information for the SL BWP includes a numerology of the SL BWP and a bandwidth of the SL BWP. 

4.	(Original) The UE of Claim 3, wherein the processor is further configured to:
determine a numerology of the S-SS/PSBCH block as the numerology of the SL BWP; and 
determine a bandwidth of the S-SS/PSBCH block as a part of the bandwidth of the SL BWP. 

5.	(Original) The UE of Claim 3, wherein the processor is further configured to determine that a subcarrier with index 0 in the S-SS/PSBCH block is aligned with a subcarrier with index 0 in a resource block (RB) in the SL BWP. 

6.	(Original) The UE of Claim 1, wherein the processor is further configured to determine a scrambling sequence applied to a number of bits transmitted on a PSBCH. 

7.	(Original) The UE of Claim 6, wherein: 
the processor is further configured to initialize a generator for the scrambling sequence with             
                
                    
                        c
                    
                    
                        i
                        n
                        i
                        t
                    
                
                =
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
        ; and 
            
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
         is a sidelink synchronization identification (SS-ID). 

8.	(Original) The UE of Claim 1, wherein the processor is further configured to determine a sequence to generate a demodulation reference signal (DM-RS) for a PSBCH. 

9.	(Original) The UE of Claim 8, wherein: 
the processor is further configured to initialize a generator to generate the DM-RS with             
                
                    
                        c
                    
                    
                        i
                        n
                        i
                        t
                    
                
                =
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
        ; and 
            
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
         is the SS-ID.

10.	(Original) The UE of Claim 1, wherein the processor is further configured to: 
determine a length-127 sequence for a sidelink primary synchronization signal (S-PSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-PSS; 
determine a length-127 sequence for a sidelink secondary synchronization signal (S-SSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-SSS; 
determine subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-PSS; and 
determine subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-SSS. 

11.	(Currently Amended) A method of a user equipment (UE) in a wireless communication system, the method comprising:
receiving a set of higher layer parameters including configuration information for sidelink synchronization signals and physical sidelink broadcast channel (S-SS/PSBCH) block;
determining, based on the configuration information for the S-SS/PSBCH block, a number of transmitted S-SS/PSBCH blocks (            
                
                    
                        N
                    
                    
                        S
                        S
                        B
                    
                
            
        ) over a sidelink channel, an offset for the transmitted S-SS/PSBCH blocks (            
                
                    
                        O
                    
                    
                        S
                        S
                        B
                    
                
            
        ), and an interval for each of the transmitted S-SS/PSBCH blocks (            
                
                    
                        D
                    
                    
                        S
                        S
                        B
                    
                
            
        ); and
determining a set of slots containing the transmitted S-SS/PSBCH blocks within a period for a transmission of the S-SS/PSBCH block, wherein an index of a slot in the set of slots is determined based on             
                
                    
                        O
                    
                    
                        S
                        S
                        B
                    
                
                 
                +
                 
                
                    
                        I
                    
                    
                        S
                        S
                        B
                    
                
                 
                *
                 
                
                    
                        D
                    
                    
                        S
                        S
                        B
                    
                
            
        , where             
                
                    
                        I
                    
                    
                        S
                        S
                        B
                    
                
            
         is an index of the S-SS/PSBCH block with             
                0
                 
                ≤
                 
                
                    
                        I
                    
                    
                        S
                        S
                        B
                    
                
                 
                ≤
                 
                
                    
                        N
                    
                    
                        S
                        S
                        B
                    
                
                 
                –
                 
                1
            
        . 

12.	(Currently Amended) The method of Claim 11, wherein: 
the configuration information for the S-SS/PSBCH block further includes a frequency location of the transmitted S-SS/PSBCH blocks; and 
the frequency location of the transmitted S-SS/PSBCH blocks corresponds to a subcarrier with an index 66 in the S-SS/PSBCH block. 

13.	(Original) The method of Claim 11, wherein: 
the configuration information for the S-SS/PSBCH block further includes information for a sidelink bandwidth part (SL BWP); and 
the information for the SL BWP includes a numerology of the SL BWP and a bandwidth of the SL BWP. 

14.	(Original) The method of Claim 13, further comprising:
determining a numerology of the S-SS/PSBCH block as the numerology of the SL BWP; and 
determining a bandwidth of the S-SS/PSBCH block as a part of the bandwidth of the SL BWP. 

15.	(Original) The method of Claim 13, further comprising determining that a subcarrier with index 0 in the S-SS/PSBCH block is aligned with a subcarrier with index 0 in a resource block (RB) in the SL BWP. 

16.	(Original) The method of Claim 13, further comprising determining a scrambling sequence applied to a number of bits transmitted on a PSBCH. 

17.	(Original) The method of Claim 16, further comprising initializing a generator for the scrambling sequence with             
                
                    
                        c
                    
                    
                        i
                        n
                        i
                        t
                    
                
                =
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
        , wherein             
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
         is a sidelink synchronization identification (SS-ID). 

18.	(Original) The method of Claim 11, further comprising determining a sequence for generating a demodulation reference signal (DM-RS) for a PSBCH. 

19.	(Original) The method of Claim 18, further comprising initializing a generator for generating the DM-RS with             
                
                    
                        c
                    
                    
                        i
                        n
                        i
                        t
                    
                
                =
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
        , wherein             
                
                    
                        N
                    
                    
                        I
                        D
                    
                
            
         is the SS-ID.

20.	(Original) The method of Claim 11, further comprising: 
determining a length-127 sequence for a sidelink primary synchronization signal (S-PSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-PSS; 
determining a length-127 sequence for a sidelink secondary synchronization signal (S-SSS) from subcarriers with indices 2 to 128 in symbols mapped for the S-SSS; 
determining subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-PSS; and 
determining subcarriers with indices 0, 1, 129, 130, and 131 as zero in symbols mapped for the S-SSS.



End of amendment. 

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver configured to receive a set of higher layer parameters including configuration information for sidelink synchronization signals and physical sidelink broadcast channel (S-SS/PSBCH) block; and a processor operably connected to the transceiver, the processor configured to: determine, based on the configuration information for the S-SS/PSBCH block, a number of transmitted S-SS/PSBCH blocks (N_SSB) over a sidelink channel, an offset for the transmitted S-SS/PSBCH blocks (O_SSB), and an interval for each of the transmitted S-SS/PSBCH blocks (D_SSB), and determine a set of slots containing the transmitted S-SS/PSBCH blocks within a period for a transmission of the S-SS/PSBCH block, wherein an index of a slot in the set of slots is determined based on O_SSB  + I_SSB  * D_SSB, where I_SSB is an index of the S-SS/PSBCH block with 0 ≤ I_SSB  ≤ N_SSB  – 1.

The applicant’s arguments regarding prior arts on record ITL (page 10-12), LG (page 12-13) or Lee (page 13) not teaching the claim limitations of claim 11 (and 1) have been fully considered and are persuasive. 

Further search on prior art, references on IDS 3/8/2022 and prior arts on record, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in independent claim 1 and 11, thus claims 1 and 11 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/9/2022